Citation Nr: 1752722	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  09-24 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a temporary 100 percent evaluation under 38 C.F.R. § 4.29, based on hospitalization for a PTSD program from August 23, 2006 to October 3, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In November 2012 and October 2015, the Board remanded this case for further development.  

In June 2017, the RO granted the Veteran's claim for entitlement to service connection for posttraumatic stress disorder (PTSD) with an evaluation of 70 percent, effective May 2, 2017.  As this decision represents a full grant of the benefits sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

A motion to advance this appeal on the Board's docket has been raised by the record.  The undersigned is granting the motion and advancing the appeal on the docket based upon the record evidence of financial hardship.  38 C.F.R. 20.900 (c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that it is premature at this juncture to adjudicate the Veteran's claim for entitlement to a temporary 100 percent evaluation under 38 C.F.R. § 4.29, based on hospitalization for a PTSD program from August 23, 2006 to October 3, 2006, and remand is warranted for the reasons discussed below. 

In a June 2017 rating decision, the AOJ granted the Veteran's claim of entitlement to service connection for PTSD, with an effective date of May 2, 2017.  The Board notes that although the Veteran has not filed a formal Notice of Disagreement (NOD) to the June 2017 rating decision, in an October 2017 Informal Hearing Presentation (IHP), the Veteran's representative contends that the evidence of record shows that the Veteran has reported symptoms associated with PTSD prior to May 2, 2017.  Thus, to the extent that the contentions in the October 2017 IHP can be construed as a NOD with the effective date for the grant of service connection for PTSD, the Board notes that, generally, the filing of an NOD places a matter into appellate status.  However, effective March 24, 2015, VA will only accept an expression of dissatisfaction or disagreement with an adjudicative determination by the AOJ as an NOD if it is submitted on a standardized form (VA Form 21-0958, NOTICE OF DISAGREEMENT) provided by VA for the purpose of appealing the decision, in cases where such a form is provided.  See 38 C.F.R. § 20.201 (a).  In this case, the AOJ provided the Veteran with a VA Form 21-0958 with the June 2017 notice of the June 2017 rating decision, with explicit instructions for the Veteran to file this form in order to express any dissatisfaction with the decision rendered.  Although the Veteran has not as of yet filed an NOD, he has until June 18, 2018 to file an NOD.  

Given that the Veteran has until June 18, 2018, to file an NOD with the effective date for the grant of service connection for PTSD, to decide the Veteran's claim of entitlement to a temporary 100 percent evaluation under 38 C.F.R. § 4.29, based on hospitalization for a PTSD program from August 23, 2006 to October 3, 2006, at this juncture would be premature.  If the Veteran chooses to file an appeal with the June 2017 rating decision, the issue of a temporary 100 percent evaluation is inextricably intertwined with the issue of an earlier effective date for the grant of service connection for PTSD, as it is a derivative claim.  In other words, the disposition of the temporary evaluation claim is largely dependent on whether the Veteran appeals the effective date for the grant of service connection for PTSD and is awarded an earlier effective date for his PTSD.  As such, a decision on the claim of entitlement to a  temporary 100 percent evaluation under 38 C.F.R. § 4.29, based on hospitalization for a PTSD program from August 23, 2006 to October 3, 2006, would be premature, and remand is required pending resolution of the intertwined claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (if a matter on appeal is inextricably intertwined with an issue or claim still pending before VA, for reasons of judicial economy or on prudential grounds, review of merits of the claim or adjudication will generally be deferred for further adjudication, as appropriate).  See also Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).

Therefore, consideration of the issue of temporary 100 percent evaluation under 38 C.F.R. § 4.29, based on hospitalization for a PTSD program from August 23, 2006 to October 3, 2006, must be deferred, and this appeal is remanded with instructions to the Veteran that if his desire is to appeal the effective date for the grant of service connection for PTSD, then the Veteran and his representative are advised that the Veteran's disagreement must be submitted on a standardized form (VA Form 21-0958), prior to June 18, 2018.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter, with a standardized form VA Form 21-0958, informing the Veteran that if he wishes to appeal the effective date for the grant of service connection for PTSD, his disagreement must submitted on the attached standardized form prior to June 18, 2018.

2.  Associate any outstanding VA and non-VA records pertaining to the Veteran's diagnosis and treatment of PTSD, that is not already of record, with the claims file. 

3.  Then readjudicate the appeal.  If the claim remains denied, issue a Supplement Statement of the Case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




